UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1650


DENISE GIBBON,

                     Plaintiff - Appellant,

              v.

ANDREW SAUL, in his official capacity of Commissioner of Social Security,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-cv-00402-D)


Submitted: January 28, 2021                                   Decided: February 24, 2021


Before FLOYD, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denise Gibbon, Appellant Pro Se. Rudy E. Renfer, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Denise Gibbon appeals the district court’s order adopting the magistrate judge’s

recommendation and upholding the Administrative Law Judge’s (ALJ) denial of Gibbon’s

request to withdraw her application for early retirement benefits. We have reviewed the

record and the parties’ supplemental briefs, and we perceive no reversible error.

Accordingly, we affirm the district court’s order and judgment. See Gibbon v. Saul,

No. 5:17-cv-00402-D (E.D.N.C. Apr. 15, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2